Title: To Benjamin Franklin from Francis Coffyn, 3 February 1781
From: Coffyn, Francis
To: Franklin, Benjamin


Monsieur
Dunkerque ce 3. fevrier 1781.
La presente Sera remise à Votre Excellence par Monsieur Thos. Wynns, qui avec Son Jeune frere qui l’accompagne ont eu le malheur d’etre pris par les Ennemis, au mois de Septembre dernier en se rendant de l’amerique à Bordeaux Sur un navire dans lequel ils etoient interessés. Ils ont eu l’addresse de Se Sauver des prisons d’angleterre, et ils Se proposent de Se rendre dans un des ports de france en passant par Paris, pour y chercher l’occasion d’un navire pour retourner dans leur patrie; comme ils m’ont été recommandé par mon ami M. Bowens d’ostende, Je leur ai fourni l’argent que Je leur ai cru neçessaire pour Se rendre dans la Capitale; leur qualité d’americain, et l’empressement que Votre Excellence temoigne toujours pour Secourir ceux qui Sont dans le cas ou Se trouvent les dits freres Wynns, rend toute recommendation en leur faveur inutile.
Je Suis avec un tres profond respect de Votre Excellence Le tres humble & tres obeissant Serviteur
F. Coffyn
 
Addressed: A Son Excellence / Monsieur B. Franklin, / Ministre Plenipotentiare des Etats unis / de l’amerique, à la Cour de france / en son hotel / à Passi près de Paris
Notation: F Coffyn Feb 3 1781
